                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

COREY MARQUEE ADAMS (#357624)
                                                           CIVIL ACTION
VERSUS
                                                           NO.     18-191-JWD-RLB
LOUISIANA DEPT. OF CORR., ET AL.
                               OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated April 22, 2019, to which an opposition (R.

Doc.100) was filed;

       IT IS ORDERED that the Motion to Dismiss filed on behalf of remaining defendants

S. Lamartiniere, Smith, Dr. Lavespere, Dr. Gamble, Bellamy, Adams, and other defendants

previously dismissed (R. Doc. 36), is granted in part, dismissing the plaintiff’s claims for

monetary damages asserted against the defendants in their official capacities, and dismissing

the plaintiff’s claims in their entirety against defendants S. Lamartiniere, Dr. Lavespere, Dr.

Gamble and Bellamy with prejudice. It is further ordered that the Motion (R. Doc. 36) is

denied as to the plaintiff’s claims for deliberate indifference to his health and safety asserted

against defendants Smith and Adams in their individual capacities, and in all other regards is

denied as moot.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed on behalf of defendant

Hayden (R. Doc. 66) is denied as moot.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed on behalf of remaining

defendant Holmes and other defendants previously dismissed (R. Doc. 85) is granted in part

as to the plaintiff’s claims for monetary damages asserted against defendant Holmes in his
official capacity. It is further ordered that the Motion (R. Doc. 85) is denied as to the plaintiff’s

claim for excessive force asserted against defendant Holmes, and in all other regards is denied

as moot.

       IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction in connection with the plaintiff’s potential state law claims, and this matter is

referred back to the magistrate judge for further proceedings herein.

       Signed in Baton Rouge, Louisiana, on April 30, 2019.


                                                 S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
